Citation Nr: 0421337	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a compensable rating for 
scars to the right forearm, antecubital fossa, and right 
upper knee, on appeal from the initial grant of service 
connection.

2.  Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling, on appeal from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1965 until November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The issue of entitlement to an 
increased rating for PTSD will be the subject of a remand 
appended to this decision.


FINDING OF FACT

The service-connected scars are well healed, with no evidence 
of tenderness, ulceration or skin breakdown, limitation of 
function, underlying soft tissue loss, or other abnormality; 
the scars measure less than 6 square inches (39 sq. cm)..


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars to the 
right forearm, antecubital fossa, and right upper knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 
7800-7805 (2003); 67 Fed. Reg. 49,590 (July 31, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
statement of the case (SOC) and correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes evidence development letters 
dated in May 2002 and April 2003 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim for an increased rating for 
scarring has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars.  In a September 2003 SOC, the 
Board provided the amended regulations, but the old criteria 
was not provided.  Significantly, however, the Board notes 
that the old regulations were essentially incorporated into 
the new regulations with some additional provisions added.  
Thus, the Board may proceed to consider the old regulations 
to the extent that they are applicable without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

On VA examination in September 2002, the veteran reported 
that he sustained several injuries, which resulted in scar 
residuals.  He indicated that he sustained an injury to the 
antecubital fossa while stringing barbwire.  He was pierced 
in the right forearm by a tree limb.  He was also 
accidentally cut on the right upper knee with a machete while 
clearing bush in Vietnam.  On examination, there was a 
3-centimeter (cm.) x 1 cm. scar noted on the antecubital 
fossa, a 2 cm. x 0.5 oval scar on the right inner forearm and 
a 4 cm. x 1 cm. scar over the right knee.  The scars were 
described as well healed and hypopigmented, with no evidence 
of tenderness, adherence, texture changes, ulceration, 
underlying tissue loss, keloid formation, disfigurement, 
elevation or depression of the scars.  The examiner also 
noted that the scars did not limit function of the 
corresponding body part.  The examination report included 
photographs of the scars.

The record contains VA outpatient records that date between 
July 2002 and April 2003.  The veteran was treated for a 
variety of disabilities.  

Criteria and analysis for a higher evaluation for scars to 
the right forearm, antecubital fossa, and right upper knee 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the residual scarring arises from the initial rating 
decision, which established service connection for the 
disabilities and assigned the initial disability evaluations.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to August 
30, 2002, the Board may apply only the previous version of 
the rating criteria.  As of August 30, 2002, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for superficial scars that are poorly nourished with repeated 
ulcerations or which are tender and painful on objective 
demonstration or .  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars are rated on the basis of limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 provides that scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion with an area or areas of 144 square inches 
(929 sq. cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803 provides that scars, superficial, 
unstable warrant a 10 percent rating.

Diagnostic Code 7804,provides that scars that are 
superficial, painful on examination warrant a 10 percent 
rating.

Diagnostic Code 7805 provides that scars, other, will be 
rated based on limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

As can be seen from a comparison of the older and newer 
regulations, the older ones have essentially been 
incorporated into the newer regulations.  In the instant 
case, the medical evidence does not demonstrate that the 
veteran's scars are compensable no matter which regulation is 
applied.  The report of the September 2002 VA examination 
shows that there was no evidence of tenderness, adherence, 
texture changes, ulceration, underlying tissue loss, keloid 
formation, disfigurement, elevation or depression of the 
scars.  In sum, the scars are not painful or tender on 
objective demonstration, nor are they poorly nourished with 
repeated ulcerations, nor do they limit function of the 
affected body part.  Finally, the scars are encompass an area 
significantly smaller than 39 square centimeters.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating percent for the 
veteran's scars.  38 C.F.R. § 4.3.


ORDER

A compensable rating for scars to the right forearm, 
antecubital fossa, and right upper knee is denied.


REMAND

With respect to the claim for a higher rating for PTSD, it is 
noted that the veteran was examined in September 2002; 
however, in May 2003 he submitted a statement to the effect 
that his service connected disability had increased in 
severity since the last examination and his representative 
has argued that an additional examination is necessary to 
adjudicate the claim.  The Board agrees.  

In addition, it is noted that in an informal hearing 
presentation, the veteran's representative has argued that 
alcoholism is part of the service connected disability.  This 
matter has not been adjudicated by the RO, but is 
inextricably intertwined with the increased rating issue.  

Accordingly, the case is herby REMANDED back to the RO via 
the Appeals Management Center in Washington DC for the 
following action.  

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his PTSD since 2003.  The 
named medical providers should then be 
contacted and requested to provide copies 
of all medical records concerning 
treatment for PTSD since 2003.  

2.  Thereafter, the RO should make 
arrangements to have the veteran undergo 
a special psychiatric examination in 
order to ascertain the nature and 
severity of the service connected PTSD.  
The claims folder should be made 
available to the examiner for review 
prior to conducting the examination.

The claim should then be readjudicated by the RO to include 
consideration of whether the veteran is entitled to 
compensation for alcoholism as secondary to the service 
connected PTSD.  If the claim is denied a supplemental 
statement of the case should be provided to the appellant and 
his representative if appropriate.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration., if otherwise 
in order.  The appellant need take no further action until he 
is further informed.  The purpose of this REMAND is to obtain 
additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




